PER CURIAM.
This appeal is from the findings, judgment and order of the County Judges' Court of Dade County, wherein that court upheld the contentions of certain contestants that the will of the decedent, dated August 10, 1962, should not be admitted to probate because it was the result of undue influence and was executed at a time when the decedent lacked testamentary capacity. The court further established and admitted to probate a prior will and codicil of the decedent.
This cause was tried before the county judge who rendered a detailed and comprehensive order and judgment in which he set forth his findings of fact and conclusions of law. The appellant urges now that the principal findings are unsupported by the evidence.
We have carefully reviewed the record and are unable to agree with the appellant’s contention. The contestants’ case was elaborately proved and the county judge’s findings which appellant now challenges are adequately supported by the evidence and record before us. No useful purpose would be served by detailing the pleadings, facts and evidence in this case. The judgment appealed is hereby affirmed.
Affirmed.